Judgment reversed upon the law, with a separate bill of costs to each appellant, and judgment unanimously directed in favor of plaintiffs and defendant Carlton Summerfield Estates, Inc., perpetually enjoining the enforcement of the judgment in question and directing its cancellation. The conclusions of law contained in the decision herein are reversed, and this court finds the conclusions of law proposed by plaintiffs numbered 1 to 8 *900and 11 to 14 inclusive; and also finds as additional findings of fact the findings of fact proposed by plaintiffs numbered 9, 14, 15, 16, 20, 21 and 25. This court is of opinion that if the judgment were paid by the defendant Carlton Summerfield Estates, Inc., it would be entitled to have refunded to it by plaintiffs and the defendant Nathaniel Tonkin the amount previously paid or allowed by it in reduction of the purchase price, and plaintiffs would then be entitled to recover such refund from the defendant Tonkin as the commissions determined in Tonkin v. Sklar, to be profits of the joint adventure, leaving the parties in the same situation as before the judgment in question. This result is equitable, and may be attained without such circuity of action by simply restraining the enforcement of the judgment and directing its cancellation. Kelly, P. J., Rich, Jayeox, Young and Kapper, JJ., concur. Settle order on notice.